Citation Nr: 0429217	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for service-connected 
nummular eczema with post-inflammatory macules on trunk and 
all extremities, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to May 
1998.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran's skin condition is productive of subjective 
complaints of bumps with discoloration, which frequently 
itch, attacks approximately five times per year, which last 
approximately three weeks; objective findings include areas 
of skin that are dyschromic with slight lichenification and 
pruritus.

2.  The veteran's skin condition is diagnosed as dyschromia 
and allergic contact dermatitis.

3.  At least 5 percent, but less than 20 percent of the 
veteran's entire body, or at least 5 percent, but less than 
20 percent of the veteran's exposed areas of skin are 
affected by the dyschromia and allergic contact dermatitis.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for dyschromia and 
allergic contact dermatitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R § 4.118, 
Diagnostic Codes 7806 (1998), 7806 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the claim was submitted in 
June 1998, prior to enactment of the VCAA.  However, VA 
notified the veteran of his appellate rights in a March 2001 
Board decision, and subsequently in rating decisions in July 
2002, and a supplemental statement of the case in April 2004.    
In this case, VA notified the veteran by a letter dated in 
December 2003 that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was her responsibility to either 
send medical treatment records from her private physician 
regarding treatment for her claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on her behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and her VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case, and a supplemental statement of 
the case, what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was given VA examinations for her skin condition in 
February 1999, May 2003, and February 2004.  Thus, VA's duty 
to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

Service medical records show that the veteran was first 
treated for multiple recurrent pruritic erythematous lesions 
in November 1997, with a follow-up in April 1998.  The 
veteran was informed that the lesions were noncancerous, and 
was treated with a topical cream without significant effect.

In a statement received in June 2001, the veteran stated that 
she had undergone a procedure in July 2000 to remove a 
cancerous lesion from her skin.  She further indicated that 
the lesion was identified as a basal cell carcinoma.  
Outpatient treatment notes from the VA dated July 2000 
confirm this procedure and diagnosis.

Private medical records dated in January 2002 show an 
assessment of the veteran's condition as chronic dermatitis.  
In May of 2002, this same private physician noted that the 
veteran's skin showed no suspicious moles, but also indicated 
that the veteran had a history of melanoma.

Upon VA examination in May 2003, the veteran reported that 
she has spots that continue to come despite topical 
treatments, that these spots frequently itch, and that these 
spots come in "attacks" approximately five times per year, 
lasting approximately three weeks.  A topical ointment had 
helped the itching somewhat.  The objective physical 
examination revealed that the veteran showed that 50 percent 
of her left arm, or 4 percent of her total body surface area, 
was dyschromic with slight lichenification, with another one 
percent of her total body surface area similarly affected on 
the right forearm.  Both legs showed another 8 percent of 
dyschromia.  A 2-centimeter (cm) patch on the right lower 
quadrant (abdomen) and a 3 cm patch of discoloration of the 
left chest brought the total body surface area affected with 
rash to 14 percent.

The veteran's condition was diagnosed as dyschromia with 
pruritis and mild lichenification consistent with dermatitis.  
An allergy patch test was then applied because the examiner 
thought that the veteran's condition might be allergic 
contact dermatitis, as the condition in its then-current form 
did not resemble the earlier diagnosis of nummular eczema.  
Approximately one week after this allergy patch test, the 
examiner noted that the test revealed a 3+ that was an 
"extremely strong allergy to nickel sulfate."  The examiner 
refined his previous diagnosis to include this new 
information:  allergic contact dermatitis to nickel.

This same VA physician examined the veteran in February 2004.  
To comply with the previous Board decision and remand dated 
in March 2001, the examiner took color photographs and 
conducted another examination of the veteran.  Physical 
examination showed the veteran's hands, legs, arm and back 
had remained dyschromic.  The veteran reported to the 
examiner that she felt that the discoloration was marked 
enough that she was not comfortable wearing certain clothing, 
particularly in the summertime.  This discomfort at wearing 
certain clothing was the veteran's definition of marked 
disfigurement.  The examiner went on to note, "This examiner 
does not know a precise definition of marked disfigurement.  
Certainly, in the opinion of this examiner, her condition 
does not make an average person run away screaming in horror, 
but there is marked dyschromia and some lichenification that 
persists to the present day."

When describing levels of disfigurement, words such as 
"moderate" and "marked" are not defined in the Rating 
Schedule.  "Moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition, 871 (1988).  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.  In any event, rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (2003).

A review of the record shows that various color photographs 
of the veteran's arms, upper back, legs, hands, and thighs 
were taken at the February 2004 VA examination. These 
photographs do not show skin manifestations of marked 
disfigurement or visible or palpable tissue loss, and neither 
gross distortion nor asymmetry of one feature or of a paired 
set of features of the back, hands, arms, legs or thighs.  
There was no evidence of the face or neck having been 
affected.

Objective findings at this wintertime examination showed 50 
percent of the dorsal aspects of both hands were lichenified 
and dyschromic, or 10 percent of her exposed skin.  There was 
also one percent of the total body surface area of the left 
arm and 10 percent of the legs, the left being worse than the 
right, that were dyschromic as well.  The upper back was 
dyschromic and lichenified to 3 percent total body surface 
area, bringing the amount of dyschromic skin, overall, to 
approximately 15 percent.  Although there was no evidence of 
the face or neck having been affected, it was noted that this 
overall total was worse than the results in the May 2003 
examination.  The examiner documented that the total body 
surface area of exposed skin was 10 percent.  The diagnosis 
remained dyschromia and allergic contact dermatitis.

In April 2000, the veteran filed a notice of disagreement 
with the April 1999 rating decision granting 10 percent for 
her service-connected skin condition.  The current rating 
schedule for evaluating skin disabilities became effective in 
August 2002.  The veteran's service-connected skin disability 
was rated at 10 percent under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).  Diagnostic Code 7806, 
between June 1998 and August 2002, allowed a rating of 10 
percent for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).  As the veteran's 
appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to consideration under 
both sets of regulations.  The Board has considered rating 
the veteran's skin disability under the rating schedule in 
effect between June 1998 and August 2002.  See VAOPGCPREC 7-
2003, 69 Fed. Reg. 25179 (2004).

In considering the veteran's disability from a skin disorder, 
the RO has considered both the former and revised regulations 
pertinent to the rating of skin disorders.  Under Diagnostic 
Code 7806, as it was codified prior to August 30, 2002, 
eczema is rated noncompensable with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or a small area.  A 10 percent rating is assigned as 
described above.  The next higher rating of 30 percent is 
assigned where exudation or itching is constant, or where 
there are extensive lesions or marked disfigurement.  The 
highest rating of 50 percent is assigned where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disorder is exceptionally 
repugnant.

The February 1999 VA examiner noted multiple round 
hyperpigmented macules on both the upper and lower 
extremities, and on the trunk.  Two erythematous lichenified 
lesions were identified on the left forearm without any 
scale.  The diagnosis at the time was nummular eczema and 
postinflammatory hyperpigmentation.  The examiner further 
noted, "[n]ummular eczema is a pretty common skin disease."  
In 2000, the veteran had a cancerous lesion removed.  In 
2002, chronic dermatitis, without suspicious moles, was 
found. 

Under the criteria of the previous criteria, the veteran's 
symptoms did not rise to the higher level of severity of 30 
percent as constant exudation or itching, or extensive 
lesions or marked disfigurement were not shown.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).  She did not have 
marked disfigurement or extensive lesions.  Consequently, 
only a 10 percent evaluation for the veteran's skin condition 
is warranted from May 1998 to August 2002.  Id.

Under the revised rating criteria provided by Diagnostic Code 
7806, a noncompensable rating is assigned for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affect, and; no 
more than topical therapy is required during a period of 
twelve months.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  Id.  A 30 percent rating is 
assigned where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affect, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  Id.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  Id.

The veteran expressed during the February 2004 VA examination 
that she was not comfortable wearing certain clothing in the 
summertime, and this represented marked disfigurement.  
However, after reviewing the evidence of record, including 
the photographs taken at the February 2004 examination, it is 
the Board's opinion that the veteran's skin condition as a 
whole does not result in marked disfigurement. Specifically, 
the Board finds that a feeling of discomfort does not render 
the veteran markedly disfigured.

As described above, from the two most recent VA examinations, 
the veteran's entire body is affected between 5 and 20 
percent, at 14 percent in May 2003 and 15 percent in February 
2004.  Moreover, her exposed skin is affected most recently 
only to a degree of 10 percent.  Given the absence of 
objective medical evidence of record suggesting constant 
itching, extensive lesions, or marked disfigurement, or 
dyschromia and allergic contact dermatitis affecting 20 
percent or more of the veteran's body or exposed areas of the 
body, and the lack of evidence to suggest that the veteran 
has been prescribed and takes systemic therapy such as 
corticosteroids or other immunosuppressive drugs, she is not 
entitled to a disability rating in excess of 10 percent for 
her skin condition under the revised rating criteria for skin 
disabilities.  See Id.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the skin 
under both the old and revised regulations.  Under the 
previous regulations, Diagnostic Code 7800 cannot be applied 
because the veteran does not have scars disfiguring her head 
and neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  
Likewise, Diagnostic Codes 7801 and 7802 are not appropriate 
because the veteran does not have scars caused by burns.  Id. 
at Diagnostic Codes 7801 and 7802.  Diagnostic Codes 7803 
through 7805 are inapplicable as they rate superficial scars 
or scars that cause limitation of motion.  Id. at Diagnostic 
Codes 7803, 7804 and 7805.  Diagnostic Codes 7807 through 
7819 pertain to diagnoses that have not been assigned to the 
veteran.  Id. at Diagnostic Codes 7807 through 7819.

Under the revised regulations, it is clear that Diagnostic 
Code 7800 cannot be applied here because the veteran's 
affected body areas do not include the head, face or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  Likewise, 
the veteran's skin condition neither causes limitation of 
motion, is measured at exceeding 6 square inches, is 
associated with underlying soft tissue damage, nor is it 
unstable, so Diagnostic Codes 7801, 7802, and 7803 are also 
inapplicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803.  Additionally, there is no indication of 
scarring, or of limitation of function in any of the affected 
areas, so application of Diagnostic Code 7805 is also 
inappropriate.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected skin condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. §§ 3.321(b)(1) (1998), 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected skin condition interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met under either set of 
applicable regulations.  Therefore, 38 C.F.R. § 3.321(b)(1) 
does not support assigning a disability rating in excess of 
10 percent to the veteran's service-connected skin condition.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent under either the former or the revised Diagnostic 
Code 7806 is not warranted. 38 U.S.C.A. §§ 1155, 5100, 5102- 
5103A, 5107, 5126; 38 C.F.R. § 4.71a, Diagnostic Codes 7806 
(2002), 7806 (2003) (rev. eff. August 30, 2002).

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the skin condition, as well as current 
clinical manifestations of the disability, and its effects on 
the veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41 (2003).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  The evidence, as discussed above, supports 
a rating of 10 percent, but no higher, at any time since the 
date of receipt of the veteran's claim.  See 38 C.F.R. 
§ 3.400 (2003).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for dyschromia 
and allergic contact dermatitis with post-inflammatory 
macules on trunk and all extremities is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



